



Effective Date:    January 1, 2011        
ENGlobal Corporation, a Nevada Corporation (the “Corporation), hereby adopts
this incentive Bonus Plan (this “Plan”), effective as of January 1, 2011 to
promote and advance the interest of the Corporation and its stockholders by
enabling the Corporation and its Affiliates to attract, retain and reward
certain valued employees (the “Participants”).


Plan Year: Fiscal Year
This plan is reviewed annually by the Chief Executive Officer (CEO) and the
Compensation Committee with final approval of the plan by the Compensation
Committee of the Board.
Overview: The purpose of the ENGlobal Short Term Incentive Plan (“STI Plan” or
“Plan”) is to reward exceptional performance that leads to achievement of
financial, company and individual goals. The Plan, Personal Key Performance
Indicators (“KPI’s”) and measurement using a Balanced Scorecard (“Scorecard”)
ensure a direct link between our reward system and company performance and
shareholder return.
Eligibility: Eligibility to participate in the Plan shall be determined by the
CEO of ENGlobal at the beginning of each fiscal year with final approval by the
Compensation Committee of the Board.
Any participant that is hired and approved to participate after the start of the
calendar year may be included on a pro-rata basis as long as they complete at
least six months of service during the plan year.
•
Plan Participants – Attachment A

Annual Incentive Pool: The STI Plan is “self-funding” and financial KPI’s must
be structured to encourage stretch but achievable financial growth and NOI
performance growth. Overall company financial performance must be at least 90%
of budget for any incentives to be paid.
Unless otherwise determined by the committee, the maximum aggregate annual
Bonuses payable under this plan cannot exceed 15% of consolidated pre-tax net
income after consideration of the Bonus expense.
The Incentive Pool is determined during the annual budgeting and forecasting
process. A centralized review will be undertaken by the CEO and CFO to determine
suitability as measures for the STI plan. The CEO and CFO will review
performance against budget and forecasts at the end of the first quarter. The
CEO will determine whether any matters identified require an amendment to the
financial measures adopted for the STI Plan. Any changes will be appropriately
communicated.
In the discretion of the CEO, an amount up to 15% of the Total Bonus Pool may be
allocated to a Discretionary Bonus Pool. This pool is to reward employees not
covered by this plan as participants but who deliver significant activities,
above and beyond requirements of their position, that assist the Company in
achieving its annual objectives.
Target Incentive Opportunity: Each participant's Target Incentive ("Target") is
based on specific company KPI’s established during the annual strategic planning
and budgeting process and are approved by the CEO.
Targets are comprised of Overall Company Financial Performance, Financial
Performance in Area of Responsibility and Individual Performance Goals and KPI
Score, weighted appropriately based on level and ability to impact results.
KPI’s must align with annual financial targets and strategic goals. KPI’s will
be determined individually. KPI’s will include factors such as financial
performance of group under management, human capital development and leadership,
strategic planning, customer service / retention activities and operational
improvements.
Given the critical nature of HSE, each scorecard must include an HSE KPI based
on our measures of recordable incidents, lost time due to injuries and
environmental harm. The failure to meet acceptable HSE standards could result in
non-payment of STI even in instances where other KPI’s have fully been met. In
the case of a work related fatality, all members in the segment in which the
event occurs and the Corporate executive team will forfeit their STI payment for
that year.
The CEO may award discretionary incentives in exceptional circumstances when
financial targets have not been met with



--------------------------------------------------------------------------------



approval of the Board.
Performance: The actual incentive earned is determined by annual performance
against KPI’s recorded and tracked in the individual’s Scorecard. All managers
must complete a Scorecard for each participant in order to be eligible.
Scorecard must be agreed upon with and signed by participant and forwarded to
Corporate VP, Human Resources for approval by February 15 of the financial year
in question.
•
Sample Scorecard – Attachment B

Calculation and Payment of Earned Incentive Award: Awards are determined and
paid after the end of the quarter 30 days after release of the audited
financials. Awards are subject to personal taxation as per the jurisdiction in
which the individual resides. All payments are gross amounts and taxation will
be withheld to the extent required by law.
Employees on Leave of Absence: Bonus Awards for employees on approved leave will
be prorated to exclude the time away from work. A description of approved leaves
of absence is available from human resources.
Termination, Death or Disability: Bonus Awards will be paid to participants who
are actually employed and on the payroll on the date of payment. A participant
whose employment terminates prior to payment shall forfeit any and all rights to
a bonus from the Annual Plan except for approved special circumstances.
Specifically those participants who terminate employment (with at least six
months in the plan year) due to death, disability, or normal retirement will be
paid a pro rata portion of any incentive bonus earned based on the amount of
time worked during the Plan Year (through the date of termination). Such
prorated payments will be made at the time and in the form received by all
Participants or as soon as practical after ENGlobal has received a legal notice
of eligibility from the beneficiary. “Disability” shall mean a mental or
physical condition resulting from an injury or illness that renders the
Participant incapable of performing the essential functions of his position with
the Company with reasonable accommodation for a period of 120 or more
consecutive days or for a total period of 180 days out of any twelve (12) month
period.
Other Plan Design Considerations: The Annual Plan will be administered by the
Corporate Vice President Human Resources. All reported financial results will be
confirmed by the Chief Financial Officer upon completion of the audited
financial report of independent accountants. Bonus Awards will be approved by
the CEO. Communication of all awards will be provided only upon written
confirmation of all required approvals.
No participant shall have the right to anticipate, alienate, sell, transfer,
assign, pledge or encumber his or her right to receive any Award made under the
Plan. No participant shall have any lien on any assets of the Company by reason
of any Award made under the Plan.
The adoption of the Plan or any modification or amendment hereof does not imply
any commitment to continue or adopt the same plan, or any modification thereof,
or any other plan for incentive compensation for any succeeding year, provided
that no such modification or amendment shall adversely affect rights to receive
any amount to which any Participant has become entitled prior to such
modifications and amendments. The Company specifically reserves the right to
amend, modify, or terminate the Plan at any time for any reason. Neither the
Annual Plan nor any Award made under the Plan shall create any employment
contract or imply any relationship between the Company and the participant,
other than employment terminable by either party at will.
No one may participate in the Plan or have any components of it changed after
initial notification of participation, without the expressed written notice of
approval by the CEO as appropriate. Every participant and proposed additional
participant is reviewed for eligibility on an annual basis. No one participating
in another incentive plan may participate concurrently in the Annual Plan,
except where approved in writing by the Board of Directors. Eligible
participants must have a "successful" performance rating throughout the year to
be eligible for payment of an award regardless of the Company's performance
against the financial measures.
Glossary of Terms:
EBIT    Earnings Before Interest and Tax
FY    Financial Year
HR    Human Resources
HSE    Health, Safety and Environment



--------------------------------------------------------------------------------



KPI    Key Performance Indicators
NOI    Net Operating Income
O/H    Over Head
STI    Short Term Incentive
CEO Discretion: It is the responsibility of the CEO to ensure that fair and
competitive STI awards result from the plan. The CEO will review all STI
recommendations before they are submitted to the Board to ensure that all
payments are in the best interest of ENGlobal and accurately reward the
contribution of the participant.
The Board has final approval and discretion for all compensation issues
including the STI Plan.



--------------------------------------------------------------------------------



Supersedure: This plan supersedes all of the currently effective bonus plans of
the Corporation unless the Corporation has delivered written notice after
issuance of this plan to the contrary to the person entitled to benefits under
such bonus plans. However, this Plan does not supersede any other agreements
between the Corporation and any participant, including, without limitation, any
stock option or other equity compensation agreements, and the portions of any
agreements relating to protection of the Corporation’s confidential and
proprietary information, non-competition, non-disparagement or non-solicitation.
Dispute Resolution Process: Any dispute or disagreement as to the interpretation
of the STI Plan, assessment of performance against KPI’s or the calculation of
the STI should be referred in the first instance to the Corporate VP of Human
Resources. Disputes not resolved will be passed to the CEO for review and
decision.
The decision of the CEO is final and binding.


Approved: ____________________________________ Date:
_____________________________



